UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 June 30, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO A LTAIR N ANOTECHNOLOGIES I NC. (Exact name of registrant as specified in its charter) Delaware 1-12497 33-1084375 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 204 Edison Way Reno, Nevada 89502 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (775) 856-2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES☐ NO ☒. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES☐ NO ☒. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): YES [ ] NO [X] As of November 1 5 , 201 6 the registrant had shares of Common Stock outstanding. 1 ALTAIR NANOTECHNOLOGIES INC. FORM 10- Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. QUARTERLY FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of June 30, 2016 (unaudited) and December 31, 2015 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months and six months ended June 30, 2016 and 2015 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2016 and 2015 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 30 ITEM 4. Controls and Procedures 31 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 3. Defaults Upon Senior Securities 32 ITEM 4. Mine Safety Disclosures 32 ITEM 5. Other Information 32 ITEM 6. Exhibits 32 2 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in thousands of United States Dollars, except shares and per share amounts) June 30, December 31 , (Unaudited) ASSETS Current assets Cash and cash equivalents $ 466 $ 2,088 Restricted cash 225 231 Short-term investment 24,833 25,410 Accounts receivable, net Amount due from related parties 2,988 15,923 Notes receivable - 74 Product inventories, net Prepaid expenses and other current assets Deferred contract costs 4,351 3,454 Total current assets Prepaid expenses, non-current 5,022 3,792 Property, plant and equipment, net 36,395 Patents, net 9 47 Other non-current asset 4,138 Land use right, net 25,802 26,685 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ $ Amount due to related parties 28,547 25,459 Accrued salaries and benefits 1,761 1,914 Accrued warranty 98 168 Accrued liabilities 1,166 1,169 Deferred revenues and customer deposit 5,503 3,776 Deferred income - Grant Incentives 560 551 Warrant liabilities 1 1 Current portion of long term note payable 24,306 25,564 Other current liabilities 272 266 Short term note payable 43,291 44,973 Total current liabilities Long term note payable 6,396 6,622 Other non- current liabilities 3,345 3,565 Deferred income - Grant Incentives - non-current 25,925 26,192 Total Liabilities Commitments and contingencies Stockholders' (deficit) equity Common stock, $0.001 par value, 200,000,000 shares authorized; 11,606,735 shares issued and outstanding at June 30, 2016 and December 31, 2015 12 12 Additional paid in capital 259,102 Accumulated deficit ) ) Accumulated other comprehensive income 17 Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See notes to unaudited condensed consolidated financial statements 3 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in thousands of United States Dollars, except shares and per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues Product sales $ Product sales –Related Party License fees 66 Commercial collaborations 83 47 83 Total revenues Cost of goods sold Product costs Cost to related party sales Total cost of goods sold Gross profit Operating expenses Research and development Sales and marketing 29 84 General and administrative Depreciation and amortization Gain on disposal of assets (3 ) - ) - Total operating expenses Gain (l oss ) from operations ) ) ) Other income (expense) Interest expense, net ) Change in market value of warrants - (1 ) - 5 Gain (loss) on foreign exchange 90 - 90 (1 ) Other income -buses 6 11 Other expenses -buses - ) - ) Other income Total other (expense) income ) ) Net income ( loss ) ) ) Other Comprehensive Income Foreign Currency Translation Adjustments ) 13 ) Comprehensive Income (Loss) $ $ ) $ $ ) Loss per common share - basic and diluted $ $ ) $ ) $ ) Weighted average shares - basic and diluted See notes to unaudited condensed consolidated financial statements 4 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in thousands of United States Dollars) (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustment to Reconcile Net loss to Net Cash Used in (Provided by) Operating Activities Depreciation and amortization Accretion ) ) Share-based compensation - 50 Change in other receivable reserves - ) Change in fair value of warrants - (5 ) Change in inventory reserves 47 - Changes in Operating Assets and Liabilities Accounts receivable, net ) ) Product inventories, net ) ) Prepaid expenses and other current assets ) Deferred contract costs ) ) Trade accounts payable ) Accrued salaries and benefits ) 201 Accrued warranty ) 12 Accrued liabilities (3 ) ) Deferred revenue and customer deposit 1,727 473 Deferred income - Grant Incentive ) 513 Other liabilities ) Amounts due from related parties ) 8,597 Amounts due to related parties ) 16,975 Other non-current asset ) Net Cash (Us ed in) Provided by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Loan to (repayment from) related parties ) Net Cash Us ed in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in restricted cash - 350 Proceeds from trade acceptance 5,150 Repayment of trade acceptance ) - Proceeds from notes payable - Repayment of note payable ) ) Proceeds of related party notes 8,419 Net Cash Provided by (Us ed in) Financing Activities ) Effect of exchange rate changes on cash and cash equivalents ) ) NET DECREASE (INCREASE ) IN CASH AND CASH EQUIVALENTS ) 1,565 CASH AND CASH EQUIVALENTS, beginning of period $ 2,088 $ 1,001 CASH AND CASH EQUIVALENTS, end of period $ 466 $ 2,566 SUPPLEMENTAL CASH FLOW INFORMATION Cash paid during the period for: Income taxes $ - $ - Interest 2,957 NONCASH INVESTING AND FINANCING ACTIVITIES Related parties debt settlement $ $ - See notes to unaudited condensed consolidated financial statements 5 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Note 1 – Basis of Presentation and Going Concern Description of the Company and Business Altair Nanotechnologies Inc., (the “Company”) is a Delaware corporation that develops, manufactures and sells nano lithium titanate batteries and energy storage systems. The Company’s nano lithium titanate battery systems offer higher power density, longer cycle life, rapid charge and discharge capabilities, a wider operating temperature range and higher levels of safety than conventional lithium-ion batteries. The Company targets applications that utilize the key attributes of its technology with product applications mainly found in the electric grid, transportation (commercial vehicles), and industrial market segments. Basis of Presentation The interim consolidated financial statements of Altair Nanotechnologies Inc. and its subsidiaries (the “Company”) are unaudited. These condensed consolidated financial statements include all adjustments, consisting of normal recurring adjustments, considered necessary by management to fairly state the Company’s results of operations, financial position, and cash flows. The results reported in these condensed consolidated financial statements are not necessarily indicative of the results that may be expected for the entire year. The 2015 year-end balance sheet data was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America (GAAP). This Form 10-Q (this “Report”) should be read in conjunction with the Company’s Comprehensive Report on Form 10-K for the years ended December 31, 2015, which includes all disclosures required by GAAP. Going Concern The Company anticipates to continue to have negative cash flows from operations as it ramps up production at their new manufacturing facilities. If the Company is not able to refinance its debt or obtain additional capital, the Company will not be able to pay off its current debt obligations. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The company financial statements do not include any adjustments relating to the recoverability and classification of asset amounts or the classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon our ability to raise additional capital and to ultimately generate revenues at a level that will result in profitability and positive cash flows from operations. To address these matters, we are taking actions to refinance existing loans if needed, obtain capital leases, obtain additional loans collateralized by the land use rights, third party guarantees and other assets, and obtain approval for additional grant incentives from the government of Wu’an, China. However, there can be no assurance that additional grant funds to support our capital needs will be available to us and that we will be able to refinance existing loans, obtain additional loans, or raise further funds through other sources such as through an equity offering. Even if we are able to obtain additional financing, it may contain undue restrictions, be on terms that are not satisfactory to us, or contain covenants on our operations, in the case of debt financing, or cause substantial dilution for our stockholders, in the case of convertible debt and equity financing. Principles of Consolidation The condensed consolidated financial statements include the accounts of the Company and its subsidiaries which include (1) Altair U.S. Holdings, (2) Altairnano, Inc., (3) Altair Nanotechnologies (China) Co., Ltd., and (4) Northern Altair Nanotechnologies Co., Ltd. All of the subsidiaries are either incorporated in the United States of America or China. Inter-company transactions and balances have been eliminated in consolidation. Recently Adopted and Recently Issued Accounting Guidance Recent accounting pronouncements issued by the FASB, including its Emerging Issues Task Force, the American Institute of Certified Public Accountants, and the Securities and Exchange Commission did not or are not believed by management to have a material impact on the Company’s financial position, results of operations or cash flows. 6 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Note 2 – Restricted Cash The Company’s restricted cash represents cash required to be used for the State Grid Corporation project. As of June 30, 2016 and of December 31, 2015, cash of $0.23 million and $0.23 million is restricted as performance guarantee for China State Grid Project, respectively. Note 3 – Fair Value Measurements and Other Financial Measurements The carrying amounts of cash, accounts receivable, accounts payable, and notes payable approximate fair value due to the short-term nature of these instruments. The carrying amounts of the Company’s short term credit obligations approximate fair value because the effective yields on these obligations are comparable to rates of returns for instruments of similar credit risk. The Company performs recurring fair-value measurements for its warrant liabilities. The fair values and corresponding classifications under the appropriate level of the fair value hierarchy of outstanding warrants recorded as recurring liabilities in the consolidated balance sheet were recorded using level 3 inputs based on a Monte Carlo option simulation model, which uses prevailing interest rates, Company’s stock price volatility and expected warrant term. Based on the valuation model used by the Company, the value of the warrant liability was determined to be $nil for the quarter ended June 30, 2016 and the year ended December 31, 2015, respectively. The change in the fair value of the warrants are recorded in Other (expense) income for each of the periods presented. During the years ended December 31, 2014 and 2015, the Company has entered into several agreements to provide financial guarantees in relation to the EV Bus sales (See note 4). The Company engaged a third party valuation expert to determine the fair value of the financial guarantees. Fair value (level 3) of the financial guarantee at June 30, 2016 and December 31, 2015 amounted to $nil and $0.21 million, respectively. NOTE 4 – ELECTRIC BUS SALES On April 19, 2012, the Company entered into an Agreement (the “Agreement") with Wu’an Municipal People's Government ("Wu'an") and Handan Municipal People's Government ("Handan Government") regarding the establishment by Altair China of a manufacturing facility in the City of Wu'an, in Hebei Province in China. The Agreement also indicates the purchase by Wu'an and Handan of EV Buses beginning in late 2012 and continuing over five years, and the future purchase of electric taxis and energy storage systems. No EV Buses were sold during the six months ended June 30, 2016. In connection with the EV bus sales to Handan in prior year, the Company agreed to provide to a third-party leasing entity a security deposit equals to 20% of the contract price. The security deposit is refundable over ten-year period when Handan completed its obligations to the third-party leasing entity. The difference between the present value of the refundable security deposit and the gross amount was recorded as current period other expense and unearned interest income to the security deposit (Note 6). The unearned interest income is amortized straight line over the refund period of 10 years. In addition, the Company agreed to pay an initial 8% of the contract price for rebates and to make subsequent quarterly payments, for a ten-year period, to a third-party leasing company as an incentive. The net present value of the quarterly payments is recorded as current period expense. The difference between the present value of subsequent quarterly payments and the gross amount was recorded as unrecognized interest expense and then amortized over ten-year period. 7 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Note 5 – PRODUCT Inventories Inventory relates to the production of battery systems targeted at the electric grid, transportation, and industrial markets, which consisted of the following (in thousands of dollars): June 30, 201 6 December 31, 2015 Raw materials $ $ Work in process Finished goods Total product inventories $ $ The Company recorded reserve for inventories of $0.05 million as of June30,2016 and $0.13 million as of December 31, 2015, respectively. Note 6 – PREPAID expenses AND oTHER Assets Prepaid expenses and other current and non-current assets consist of the following (in thousands of dollars): June 30, 2016 December 31, 2015 Prepaid inventory purchases $ $ 623 Prepaid Service Fee 1,016 Prepaid VAT 3,207 Current portion of long term receivable 1,603 Electric bus for resale (Note 4) Other receivable – EV Bus (Note 4) Deposits 23 97 Prepaid insurance 40 221 Others 392 Total prepaid expenses and other current assets $ $ Prepaid equipment purchases, non-current $ $ 3,792 Other assets, non-current $ $ 4,138 Other receivable - EV Bus consists of amount due from Wu’an for the EV Buses sold in prior periods. Current portion of long term receivable and other assets, non-current, represents refundable security deposit in connection with EV Bus sales to Handan Government. (Note 4). 8 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) The following lists the components of the net present value of long term receivable: (In thousands of dollars) June 30, 2016 December 31, 2015 Gross long term receivable $ $ Less: unearned interest income ) ) Net present value of long term receivable Less: Current portion of long term receivable ) ) Net present value of long term receivable, net of current portion $ $ Future collections of long-term receivable as of June 30, 2016: Year Ended December 31, Remaining of 2016 2017 2018 2019 2020 Thereafter Total Net long term receivable $ $ $ - $ Less: unearned interest income ) Net present value of long term receivable $ $ $ ) $ ) $ $ $ Prepaid equipment purchase consists of other costs related to the Company’s China operations, which will be transferred to property, plant and equipment when the assets are placed in service. Deferred contract costs were incurred, under the completed contract method, for multiple large scale projects for which revenue has not been recognized. The balances of deferred contract costs are $4.35 million and $3.45 million as of June 30, 2016 and December 31, 2015 respectively. Patents Patents are associated with the nanomaterials and titanium dioxide pigment technology, which the Company is amortizing on a straight-line basis over their useful lives and is summarized as follows (in thousands of dollars): June 30, 2016 December 31,2015 Patents $ $ Less accumulated amortization ) ) Total patents $ 9 $ 47 During the six months ended June 30, 2016 and 2015, amortization expense relating to patents is approximately $0.04 million and $0.04 million, respectively. During the three months ended June 30, 2016 and 2015, amortization expense relating to patents is approximately $0.02 million and $0.02 million, respectively. 9 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Note 7 – PROPERTY, Plant and Equipment Property, plant and equipment in operations consist of the following (in thousands of dollars): June 30, 2016 December 31, 2015 Machinery and equipment $ $ 11,049 Building and improvements 13,498 Furniture, office equipment & other 1,844 Leased assets - 1,682 28,073 Less: accumulated depreciation ) ) Subtotal 15,209 Add: construction in process 21,186 Total property, plant and equipment $ $ 36,395 Depreciation expense for the three months ended June 30, 2016 and 2015 were approximately $0.39 million, $0.26 million. Depreciation expense for the six months ended June 30, 2016 and 2015 were approximately $0.81 million, and $0.51 million, respectively. Note 8 – LAND Use Right The following summarizes Land Use Rights for the following periods (in thousands of dollars): June 30, 2016 December 31, 2015 Land use right $ $ Less accumulated amortization ) ) Total land use rights, net $ $ The following summarizes the carrying amount pledged (in thousands of dollars): June 30, 2016 December 31, Pledged for bank loan $ $ Pledged for guarantee provided to related party Total $ $ 10 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) The Land Use Rights were recorded at cost and are being amortized on a straight-line basis over its 50-year useful life. The amortization expense for the three months ended June 30, 2016 and 2015, the six months ended June 30, 2016 and 2015 were approximately $0.14 million, $0.13 million, $0.28 million, and $0.27 million, respectively. NOTE 9 – ACCRUED WARRANTY Accrued warranty consisted of the following (in thousands of dollars): June 30, 2016 December 31, 2015 Beginning Balance $ $ Charges for accruals in the current period 91 Reductions for warranty services provided ) ) Ending Balance $ 98 $ NOTE 10 – GRANT INCENTIVES In conjunction with the Land Use Rights obtained by Northern Altair (Note 8), Northern Altair applied for and received various incentives and grants from the Wu’an China Government. Such grants and incentives are required to be used to support the construction of planned facilities in Wu’an China and the purchase of related manufacturing equipment. Grant amounts received are included in the balance sheet as deferred income and are recognized as income over the useful life of the related assets upon placing such assets into service. The following summarizes grant incentives (in thousands of dollars): June 30, 2016 December 31, 2015 Beginning balance $ $ Grants received in the current period Foreign currency translation adjustment ) ) Grants recognized in other income during the current period ) ) Ending balance Less: current portion of deferred income – grant incentive ) ) Deferred income – grant incentive - non current $ $ NOTE 11 – NOTES PAYABLE Note payable is consisted of trade acceptance and bank loans as discussed below (in thousands of dollars): Trade Acceptance The Company issued trade acceptances to suppliers. Trade acceptances are presented to certain suppliers as a payment against the outstanding trade payable. These trade acceptances are non-interest bearing and mature within six months. Trade acceptances are secured by pledge of certificate of deposit in the bank for the amount of $nil and $5.39 million as of June 30, 2016 and December 31, 2015. The balance of trade acceptances included in notes payable were $nil as of June 30, 2016 and $4.45 million as of December 31, 2015, respectively. Short Term Bank Loan s (in thousands of dollars) June 30, 2016 December 31, 2015 Weighted average interest rate % 7.06% Maturities September 2016 May 2016 to September 2016 Balance $ Weighted average balance $ 11 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Long Term Bank Loans (in thousands of dollars) June 30, 2016 December 31, 2015 Weighted average interest rate 11.08% 11.03% Maturities September 2016 to September 2017 September 2016 to September 2017 Balance Less: current maturities Balance, net Weighted average balance The total carrying amount of land use rights that have been pledged as collateral to secure financing from commercial banks is $19.55 million and $20.22 million as of June 30, 2016 and December 31, 2015, respectively. The total carrying amount of certificate of deposits that have been pledged as collateral to secure financing from commercial banks is $24.83 million and $20.02 million as of June 30, 2016 and December 31, 2015, respectively. As of June 30, 2016, a short term bank loan with amounting to $19.57 million was guaranteed by a related party, Zhuhai Yinlong Energy, personal guarantees executed by certain directors of the Company, and a unrelated party; long term bank loans with amounting to $6.77 million was guaranteed by a unrelated party As of December 31, 2015, a short term bank loan with amounting to $20.02 million was guaranteed by a related party, Zhuhai Yinlong Energy, personal guarantees executed by certain directors of the Company, and a unrelated party; long term bank loans with amounting to $6.93 million was guaranteed by a unrelated party. Interest expense for the three months ended June 30, 2016 and 2015 were approximately $0.80 million and $0.56 million. Interest expense for the six months ended June 30, 2016 and 2015 were approximately $1.56 million and $1.60 million. 12 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) NOTE 12 – WARRANTS The fair value of the warrants was determined using the Monte Carlo simulation model and the following weighted average assumptions were used: 2011 Warrant June 30, 2016 December 31, 2015 Stock Price Exercise Price Expected Volatility 88% 88% Expected Dividend Yield None None Expected Term (in years) 0.8 0.8 Risk-free Interest Rate 0.57% 0.57% Weighted Average Exercise Warrants Price Outstanding at January 1, 412,779 Expired ) - Outstanding at June 30, 300,000 Currently exercisable 300,000 Based on the valuation model used by the Company, the value of the warrant liability was determined to be $nil for year ended 2015 and $nil for six month ended June 30, 2016. The change in the fair value of the warrants were recorded in Other (expense) income for each of the periods presented in the Company’s consolidated statements of operations. The warrants expire on various dates through September 2016. NOTE 13 – GEOGRAPHIC INFORMATION AND CONCENTRATION Beginning September 30, 2013, Chief Operating Decision Maker decided to combine both segments into the PEG segment because resource allocation and performance assessment would be concentrated as one operating level and the Company started to manage its business primarily on a geographic basis. 13 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Sales to customers which accounted for more than 10% of Revenues: Customers Percentage of Total Revenue Three months e nded June 30, 2016 : Hebei Yinlong New Energy Co., Ltd, a related party 71 % Zhuhai Yinlong New Energy Co., Ltd, a related party 17 % Six months e nded June 30, 2016 : Hebei Yinlong New Energy Co., Ltd, a related party 74 % Zhuhai Yinlong New Energy Co., Ltd, a related party 16 % Three months e nded June 30, 2015: Hebei Yinlong New Energy Co., Ltd, a related party 27 % Nano power a.s 25 % Hybricon 16 % UTE TSK-ING SAN FERMIN, PUERTO RICO 10 % Six months e nded June 30, 2015: Hebei Yinlong New Energy Co., Ltd, a related party 26 % FABTRAC, LLC 22 % Cargotec Finland Oy 10 % Sales to customers which accounted for more than 10% of Accounts Receivable: Customers Percentage of Total Accounts Receivable June 30, 2016 : Hawaii Natural Energy Inst. 53 % LeClanche BVBA 13 % December 31, 2015 : Maui Electric Company, Ltd. 47 % Hybricon 33 % Revenues for the three-month ended and six-month ended June 30, 2016, and 2015 by geographic area based on location of customers were as follows (in thousands of dollars): Three Months ended Country June 30, 2016 June 30, 2015 Belgium $ $ China Czech Republic 16 Finland Spain 8 53 Sweden U.S.A United Kingdom - 4 Grand Total $ $ Six Months ended Country June 30, 2016 June 30, 2015 Belgium $ $ China Czech Republic Denmark - 2 Finland Spain 8 59 Sweden U.S.A United Kingdom - 43 Grand Total $ $ 14 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Geographic information for long-lived assets, which was based on physical location of the assets, was as follows (in thousands of dollars): Country June 30, 2016 December 31, 2015 United States $ $ China Total $ $ Geographic information for revenue, which was based on physical location of operations, was as follows (In thousands of dollars): Three months ended Six months ended June 30 June 30 United States $ 1,113 $ 1,173 $ 1,561 $ 2,369 China 659 1,310 Total $ $ 1,832 $ $ 3,679 NOTE 14 – RELATED PARTY BALANCES AND TRANSACTIONS Related Parties are considered to be related if one party has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Parties are also considered to be related if they are subject to common control or significant influence, such as a family member or relative, stockholder, or a related corporation During the periods presented, the details of the related party balances were as follows (in thousands of dollars): a. Balance Note June 30, 2016 December 31, 2015 1. Accounts receivable Hebei Yinlong New Energy Co., Ltd b $ 190 $ - Zhuhai Yinlong New Energy Co., Ltd a 2,797 203 Subtotal $ 2,987 $ 203 During the periods presented, the Company sold products to related parties(listed above), mainly engaged in technological development of new energy related fields, production and selling of lithium-ion power batteries and energy storage batteries. Note June 30, 2016 December 31, 2015 2. Other receivable Zhuhai Yinlong New Energy Co., Ltd a $ - $ 308 Zhuhai Guangtong Auto Co., Ltd (Handan Branch) c 1 Subtotal $ 1 $ During the periods presented, the Company would receive refund from Zhuhai Yinlong due to prior prepayment of purchase orders which have been canceled. During the periods presented, the Company paid operation expense on behalf of Zhuhai Guangtong Auto. 15 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Note June 30, 2016 December 31, 2015 3. Note receivable Hebei Yinlong New Energy Co., Ltd b $ - $ 1,540 Related Party(listed above) issued trade acceptances to the Company. Trade acceptances are presented to the Company as a payment against the outstanding trade payable. These trade acceptances are non-interest bearing and mature within six months. Note June 30, 2016 December 31, 2015 4. Loans receivable Guangdong Yintong Investment Holdings Group Co., Ltd e $ - $ 2,772 Zhuhai Guangtong Auto Co., Ltd (Handan) c - 10,826 Subtotal $ - $ 13,598 During the periods presented, the Company provided the non-interest bearing loans to related parties(listed above) and all loans are due on demand Total Amount due from related parties $ 2,988 $ 15,923 Note June 30, 2016 December 31, 2015 1. Trade accounts payable and other payable Hebei Yinlong New Energy Co., Ltd b $ - $ 3 Zhuhai Guangtong Auto Co., Ltd c 660 676 Subtotal $ 660 $ 679 During the periods presented, the Company had trade payable and other payable to related parties (listed above), mainly engaged in purchasing of electric cells from Hebei Yinlong New Energy and purchasing of electric bus from Zhuhai Guangtong Auto. Note June 30, 2016 December 31, 2015 2. Sales deposit received in advance Hebei Yinlong New Energy Co., Ltd b $ - $ 1,426 During the periods presented, the Company sold products to related party (listed above), mainly engaged in production and selling of lithium-ion power batteries and energy storage batteries. The Company received deposit in advance to the sales. Note June 30, 2016 December 31, 2015 3. Borrowing payable Hebei Yinlong New Energy Co., Ltd b $ 17,303 $ 14,033 Zhuhai Yinlong New Energy Co., Ltd a 1,644 1,529 Zhuhai Guangtong Auto Co., Ltd c - 5,698 Shijiazhuang Zhongbo Auto Co., Ltd d 2,094 Subtotal $ 27,887 $ 16 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) During the periods presented, the Company issued the non-interest bearing loans to related parties(listed above) and all loans are due on demand Total Amount due to related parties $ 28,547 $ b. Transaction Three months ended Three months ended Note June 30, 2016 June 30 , 2015 1a. Sales Hebei Yinlong New Energy Co., Ltd b $ $ Zhuhai Yinlong New Energy Co., Ltd a Subtotal $ 8,574 $ Six months ended Six months ended Note June 30, 2016 June 30 , 2015 1b. Sales Hebei Yinlong New Energy Co., Ltd b $ 12,772 $ Zhuhai Yinlong New Energy Co., Ltd a 2,772 Subtotal $ 15,544 $ During the periods presented, the Company sold products to related parties(listed above), mainly engaged in production and selling of lithium-ion power batteries and energy storage batteries. Three months ended Three months ended Note June 30, 2016 June 30 , 2015 2a. Purchase Zhuhai Yinlong New Energy Co., Ltd a $ - $ 1 Zhuhai Guangtong Auto Co., Ltd c - Subtotal $ - $ Six months ended Six months ended Note June 30, 2016 June 30 , 2015 2b. Purchase Zhuhai Yinlong New Energy Co., Ltd a $ - $ Zhuhai Guangtong Auto Co., Ltd c - Subtotal $ - $ During the periods presented, the Company purchased from related parties (listed above), mainly engaged in purchasing of electricbus from Zhuhai Yinlong New Energy and Zhuhai Guangtong Auto. Three months ended Three months ended Note June 30, 2016 June 30 , 2015 3a. Borrowing from related parties Hebei Yinlong New Energy Co., Ltd b $ $ Zhuhai Yinlong New Energy Co., Ltd a Subtotal $ $ 17 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Six months ended Six months ended Note June 30, 2016 June 30 , 2015 3b. Borrowing from related parties Hebei Yinlong New Energy Co., Ltd b $ 36,237 $ Zhuhai Yinlong New Energy Co., Ltd a 459 Shijiazhuang Zhongbo Auto Co., Ltd d - Subtotal $ $ During the periods presented, the Company issued the non-interest bearing loans to related parties(listed above) and all loans are due on demand. As of June 30, 2016, the Company used the Land Use Right as pledge for carrying amount of $6.25 million and provided guarantee to Shijiazhuang Zhongbo Auto Co., Ltd to secure financing from commercial banks. (Note 8) As of June 30, 2016, Mr. Wie Yincang, Mr. Wei Guohua, and Mr. Sun Guohua have jointly provided guarantee the Company to secure financing from commercial banks for total amount of $19.57 million. In May 2016, the Company and related party creditors agreed to settle the amount due to related parties by transferring debt obligation to related party debtors and netting off the amount due from related parties for the amount of $13.32 million. Hence, the Company is released from debt obligation for total amount of $13.32 million. Related parties involved in settlement are presented in the following table (in thousands of dollars): Note May 2016 1. Loans receivable for settlement Guangdong Yintong Investment Holdings Group Co., Ltd e $ Zhuhai Guangtong Auto Co., Ltd (Handan) c Subtotal $ Note May 2016 2. Borrowing payable for settlement Hebei Yinlong New Energy Co., Ltd b $ Zhuhai Guangtong Auto Co., Ltd c Subtotal $ a. Zhuhai Yinlong New Energy Co., Ltd (“Zhuhai Yinlong”) is the majority shareholder company of Altair Nanotechnologies Inc. b. Hebei Yinlong New Energy Co., Ltd (“Hebei Yinlong”) is the wholly owned subsidiary of Zhuhai Yinlong New Energy Co., Ltd, hence Hebei Yinlong New Energy Co., Ltd and Altair Nanotechnologies Inc. are companies commonly controlled by the same parent company. c. Zhuhai Guangtong Auto Co., Ltd. (and its Handan Branch) is the wholly owned subsidiary of Zhuhai Yinlong New Energy Co., Ltd, hence Zhuhai Guangtong Auto Co., Ltd and Altair Nanotechnologies Inc. are companies commonly controlled by the same parent company. d. Zhuhai Yinlong New Energy Co., Ltd indirectly holds 100% ownership of Shijiazhuang Zhongbo Auto Co., Ltd, hence Shijiazhuang Zhongbo Auto Co., Ltd and Altair Nanotechnologies Inc., are the companies commonly controlled by the same parent company. e. Guangdong Yintong Investment Holdings Group Co., Ltd is owned by Wei Yinchang, chairman of the Company. f. Mr. Sun Guohua is the Chief Executive Officer of the Company. g. Mr. Wei Guohua is the Director of Board of the Company h. Mr. Wei Yincang is the Chairman of the Company i. Yintong Energy(“YTE”) is an affiliate of Hui Neng Investment Holding Limited (“Hui Neng”) formerly known as Canon Investment Holding, Ltd, (“Canon”). Hui Nening owns 57.5% of Zhuhai YinLong. 18 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) NOTE 15 –TAX ATION The Company’s U.S. entity hadfederal and statenet operating loss carry forwards of $60.4 million and $1.9 million as of December 31, 2015, available to reduce future taxable income which will expire in various years through 2035. As of June 30, 2016 and December 31, 2015, the Company’s PRC subsidiaries had net operating loss carry forwards of $11.1 million and $14.3 million, respectively, which will expire in various years through 2021. Management believes it is more likely than not that the Company will not realize these potential tax benefits as these operations will not generate any operating profits in the foreseeable future. As a result, a valuation allowance was provided against the full amount of the potential tax benefits. NOTE 16 – COMMITMENTS AND CONTINGENCIES Capital Commitment – Production Plant As discussed further in Note 8, in conjunction with the Land Use Rights obtained by Northern Altair, the Company agreed to make fixed asset investments on the land of approximately $312.81 million, subject to loan guarantees and other incentives from Wu’an, China, over an unspecified period of time up to the 50-year life of the land use rights, with initial construction occurring in 2013. The remaining commitment as June 30, 2016 is $236.91 million. Lease The Company leases a 70,000 square feet facility in Flagship Business Accelerator Building located at 3019 Enterprise Drive, Anderson, Indiana under a triple net lease with Flagship Enterprise Center, Inc. The facility was used for the production of prototype batteries and battery systems.The lease amended on January 27, 2015 will expire on June 30, 2017. Any lease renewal options will be negotiated no less than six (6) months prior to the expiration of this lease. Annual rent under this lease is $0.26 million plus IT fees, utilities and maintenance. Effective May 1, 2016, the Company agreed to pay $0.14 million as a payment to terminate the lease effective by the end of May 2016. Use of the facility has been agreed upon until a new tenant is found. The landlord will give the Company thirty days notice at their discretion to vacate the premises. The Company expects to find new office space for the current employees in the general Anderson, Indiana area at a reduced rate and space requirement by the end of the second quarter of 2017. Capital Commitment- Fixed Assets The Company has contractual obligations to vendors of machine and equipment related to future capital expenditures as of June 30, 2016. The Company's commitment for minimum payment under these contractual obligations as of June 30, 2016 is $34.11 million. From the contract, the Company noted that all of these contractual obligations would be fulfilled in 2016. Defined contribution plan Full-time employees of the Company in the People Republic China (“PRC”) participate in a government mandated defined contribution plan, pursuant to which certain pension benefits, medical care, employee housing fund and other welfare benefits are provided to employees. Chinese labor regulations require that PRC operating entities make contributions to the government for these benefits based on certain percentages of the employees’ salaries. Except for therequired contributions mentioned above, the Company has no legal obligation for the benefits beyond the contributions made. 19 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) The total amounts for such employee benefits were $0.34 million and $0.38 million for the six month ended June 30, 2016 and 2015, respectively. Litigation The company is in certain legal proceedings that arise from time to time in the ordinary course of our business. Legal expenses associated with the contingency are expensed as incurred. Material legal proceedings that are currently pending are as follows: In re Altair Nanotechnologies Shareholder Derivative Litigation, 1:14-cv-09418, 1:14-cv-09958 (S.D.N.Y.) : In late 2014, two shareholder derivative actions were filed against certain current and former officers and directors of the Company in the United States District Court for the Southern District of New York. Altair was named as a nominal defendant. The two cases, which were consolidated on May 15, 2015, allege violations of Section 14(a) of the Securities Exchange Act of 1934, as well as breaches of fiduciary duty and unjust enrichment based on substantially the same facts underlying the putative securities litigation. As of the balance sheet date, the Company did not have reasonable estimation of settlement amount. In July 2016, certain parties executed a stipulation of settlement, without defendants admitting liability, whereby Altair agreed to adopt certain governance proposals and pay an amount not exceeding $150,000 in plaintiffs’ attorneys’ fees and expenses. The court entered an order preliminarily approving the settlement on August 22, 2016, and has scheduled a settlement hearing for January 9, 2017. If the settlement receives final approval, this action will be dismissed in its entirety. Notice of the proposed settlement is available on Altair’s website. A summary notice has also been published online. In the Matter of Altair Nanotechnologies, Inc. (LA-4452): In or around January 2015, SEC opened an investigation into the resignation of Crowe Horwath LLP (“Crowe”) as Altair’s independent auditor in August 2014. As part of its investigation, the SEC issued several subpoenas to the Company and its current and former officers relating to Crowe’s resignation and a Form 8-K filed by the Company on March 13, 2015. On May 4, 2016, the SEC sent Altair a Wells Notice identifying possible violations of Sections 13(a) and 13(b)(2)(B) of the Securities Exchange Act of 1934 and Rules 13a-1 and 13a-13 thereunder. On August 29, 2016, the Company made an offer of settlement to the SEC whereby it consented to the entry of an order, without admitting or denying the findings therein except as to the SEC’s jurisdiction, that the Company: (i) cease and desist from committing or causing violations of Sections 13(a) and 13(b)(2)B) of the Exchange Act and Rules 13a-1 and 13a-13 thereunder; (ii) make certain filings with the SEC by November 15, 2016 or have the registration of its securities under the Exchange Act revoked; and (iii) pay a civil money penalty in the amount of $250,000 within 10 days of the entry of the order. Such offer of settlement was accepted by the SEC and resulted in a Release No. 78997 dated September 29, 2016 with respect to the same. As of the balance sheet date, the Company did not have reasonable estimation of settlement amount. In August 2016, the Company accrued $250,000 and deposited the funds into escrow which was paid from escrow to the SEC in October 2016. 20 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) NOTE 17 – SUBSEQUENT EVENTS Loans Paid On July 19, 2016, Northern Altair paid off a two year loan (term dates were from November 6, 2014 to November 5, 2016) with WRCC for approximately $15.9 million. The loan does not have early payment penalty. Failed Sale- Leaseback On July 26, 2016, the Company entered into a contract with Golden Investment to sell 55 pieces of equipment currently in use and simultaneously leased it back. The Company regains the ownership of the assets at the end of the lease term and the Company also assumes all risks of damages to the assets and continued to manage, control, administrate, and operate the assets. These rights and obligations constitute continuing involvement, which result in a failed sale-leaseback (financing) accounting. Under failed sale-leaseback accounting, the Company is deemed owner of the assets and the transaction is treated as a financing arrangement. The lease term is for 60 months commencing on July 28, 2016. The first lease payment was made on July 27, 2016 and the subsequent payment is due every six months starting from the first payment date. In connection with the financing arrangement, the Company pledged the 55 pieces of equipment as collateral to the lessor and the following related parties individually entered into a guaranty contract with the lessor to provide joint liability guarantee for the payments under the financing arrangement: 1) Zhuhai Yinlong New Energy Co., Ltd, 2) Zhuhai Guangtong Auto Co., Ltd, 3) Shijiazhuang Zhongbo Auto Co., Ltd, and 4) Hebei Yinlong New Energy Co. 21 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) Capital Lease On August 8, 2016, Northern Altair entered into a purchasing contract with Hengxin, a third party and thirteen other suppliers, where Hengxin will purchase the equipment selected by the Company from the suppliers and then lease them back to the Company. The lease term is initially for five years and contingent upon the occurrence of certain events, Hengxin has the rights to (i) reduce the lease term from five years to three years or (ii) upon default by the Company, Hengxin has the right to convert the remaining balance owed under the financing arrangement into the equity of the Company. In connection with the financing arrangement, the Company pledged the leased equipment as collateral to Hengxin and the following related parties individually entered into a guaranty contract with the lessor to provide joint liability guarantee for the lease payments. Zhuhai Yinlong New Energy Co., Ltd, Shijiazhuang Zhongbo Auto Co., Ltd, Hebei Yinlong New Energy Co., In addition, Hebei Yinlong New Energy Co. pledged its accounts receivable with the lessor. In connection with the financing arrangement, the Company entered into a consulting agreement with the lessor. The consulting agreement stipulated an additional consulting fee of 6% of the total purchase price of the equipment by the lessor. The Company accounted for the consulting agreement as down payment for the capital lease as in substance those payments resemble required return by the lessor. The first payment of rent was made on September 19 2016, and subsequent payment is due every six months. Starting from the first payment date. According to the lease contract, the Company has a purchase option, renewal option or can just return the equipment at the end of lease term provided that the Company is not in default. 22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This Report contains various forward-looking statements. Such statements can be identified by the use of the forward-looking words “anticipate,” “estimate,” “project,” “likely,” “believe,” “intend,” “expect,” or similar words. These statements discuss future expectations, contain projections regarding future developments, operations, or financial conditions, or state other forward-looking information. When considering such forward-looking statements, you should keep in mind the risk factors noted under “Risk Factors” below and other cautionary statements throughout this Report and our other filings with the SEC. You should also keep in mind that all forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect. If one or more risks identified in this Report or any other applicable filings materializes, or any other underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected, or intended. Overview We are a Delaware corporation that develops, manufactures and sells nano lithium titanate batteries and energy storage systems. Our nano lithium titanate battery systems offer higher power density, longer cycle life, rapid charge and discharge capabilities, a wider operating temperature range and higher levels of safety than conventional lithium-ion batteries. We target applications that effectively utilize the key attributes of our technology, and these applications can be found primarily in the electric grid, transportation (commercial vehicles), and industrial market segments. In April 2012, we formed Altair Nanotechnologies (China) Co., Ltd. (“Altair China”) and Northern Altair Nanotechnologies Co., Ltd. (“Northern Altair”) in order to aggregate key elements of our supply chain and expand into the Chinese market. In January 2014, our Board of Directors approved plans to consolidate all U.S. manufacturing operations and transition manufacturing to Wu’an, China. Effective in early 2016, the majority of our principal assets and operations are now located in China. In 2013, we transferred the production of our nLTO material to the New Energy Industrial Park in Wu’an city, Hebei province, China. We built, installed and further improved the manufacturing of our nLTO. In 2013, a 150 metric ton per year manufacturing line was completed and put into production as our phase one nLTO production line. In the same year, to meet the high demand of Lithium batteries in the China market, we completed the business process of sourcing the equipment to be procured for the phase two nLTO production line, under the joint efforts of the Altair U.S. and Altair China teams. This nLTO line was put into production in fourth quarter of 2015 and has reached an annual production capacity of 2,250 metric tons during 2016, with an expected annual capacity of 3,000 metric tons. We built a phase three nLTO production line and it was completed and installed in the fourth quarter of 2016 with an annual production capacity of 3,500 metric tons. As of January 2016, the module production was transferred from Anderson, Indiana to our manufacturing location in Wu’an, China. In the U.S., we are maintaining some of our core R&D personnel, who provide technical transfer and services to our China entities in the areas of core R&D, engineering operational capabilities and technologies that influence our manufacturing in Wu’an, China. In 2014, in order to further cut the cost of our products, improve product chain management efficiencies, and effectively serve the large market in China, we built two battery module production lines with an expected total capacity of approximately 6,000 modules per year. In the first quarter of 2016, we transferred the U.S. module production line to China. We are expecting the three battery module production lines to reach an expected total capacity of 9,000 modules per yearby the endof 2016. We have completed the technology and production validation of our Gen 4 modules with China produced nLTO and China made module parts. The Gen 2 modules will still be available in 2016. Both Gen 2 and Gen 4 products have passed the United Nations (“UN”), International Standards Organization (“ISO”), SAE International (“SAE”) and International Electrochemical Commission (“IEC”) testing and reports are being generated by TÜV SÜD (“TUV”). TUV, a German based company, whohas a test facility in China and results are generally accepted by the UN and U.S. In December 2015, our battery module production line in the U.S. was discontinued. We were able to maintain a very stable period of time overlapping production while transferring the battery module production from the U.S. to China, without any impact on customer order delivery. Our battery modules have been generally used in EV Buses, trolley buses and hoisting equipment in the Europe and the U.S markets. Our OEM cell producer’s capacity can reach 70,000 Altair format cells per year. Sometime in the near future, we expect to validate another OEM cell producer to reduce dependency on one supplier, which will provide competition between suppliers and reduce costs for Altair. 23 We plan on building and validating ALTI-ESS (energy storage systems) production capabilities in China and export them to Europe, the U.S. and to other countries of the world. We now have a battery management system (“BMS”) distribution center in Europe to provide improved efficiency and timely delivery of our supply of the BMS units to our European customers. Our BMS supplier has a production base in China, which we believe will meet the demand of the China market. By building manufacturing and assembly facilities in Wu’an, China for our nLTO material, battery cells and modules, and soon our energy storage systems, we have centered the whole supply chain in China. In adopting this strategy, we expect to significantly reduce costs, shorten lead times, reduce cash flow pressures, improve the quality and production management efficiency and increase our profit. Results of Operations The following summarizes our revenue, operating expenses, and net loss for all periods presented below. You should read the following in conjunction with our unaudited condensed consolidated financial statements, including quarterly information, presented elsewhere in this Quarterly Report. 24 The table below sets forth line items from the Company’s unaudited consolidated Statement of Operations (in thousands): Three Months Ended June 30, Six Months Ended June 30, Inc. (Dec.) Percentage Inc. (Dec.) Inc. (Dec.) Percentage Inc. (Dec.) Revenues $ $ 1,832 $ % $ $ $ % Cost of goods sold 1,263 % % Gross profit % % Operating expenses Research and development 2 1 % ) -14 % Sales and marketing 29 ) -88 % 84 ) -78 % General and administrative 934 41 % 31 % Depreciation and amortization ) -36 % ) -31 % Gain (loss) on disposal of assets (3 ) - (3 ) % ) - 29 % Total operating expenses 3,086 19 % 13 % Gain (loss) from operations ) -108 % ) ) -90 % Other income (expense) Interest expense, net ) ) ) 43 % ) ) 32 -2 % Change in fair value of warrants - (1 ) 1 -100 % - 5 (5 ) -100 % Gain (loss) on foreign exchange 90 - 90 % 90 (1 ) 91 -9100 % Other income - buses 6 ) -100 % 11 -100 % Other expenses - buses - ) % - ) % Other income (expense) % % Total other income (expense) ) -176 % ) -141 % Net income (loss) $ $ ) $ -143 % $ $ ) $ -109 % Three Months Ended June 30, 2016 compared with the Three Months Ended June 30, 2015 Revenues: The consolidated revenues for the three months ended June 30, 2016 increased $7.87 million, or 429%, to $9.70 million from $1.83 million for the three months ended June 30, 2015. The increase was primarily due to $7.93 million increase in China which was caused by the increase in nLTO materials sales to related parties, offset by $0.06 million of decrease in revenue of the U.S. operations which was primarily due to reduced product sales during the three months ended June 30, 2016 compared to the same period in 2015. Cost of goods sold: The consolidated costs of goods sold for the three months ended June 30, 2016 was $5.84 million, an increase of $4.58 million or 339% from $1.26 million for the three months ended June 30, 2015. The increase was primarily due to $4.35 million of increase in the China operations which is caused by increased product sales during the three months ended June 30, 2016 as compared to the same period in prior year. Research and development: The consolidated research and development costs increased by $2 thousand, or 1%, to $0.16 million for the three months ended June 30, 2016 from $0.16 million for the three months ended June 30, 2015. The research and development expenses remained steady in the U.S. operations. 25 Sales and marketing: The consolidated sales and marketing expenses decreased by $0.21 million, or 88%, to $0.03 million for the three months ended June 30, 2016 from $0.24 million for the three months ended June 30, 2015. The decrease was mainly attributable to the decrease of $0.17 million in China operations caused by decrease in travel expenses by sales personnel during the three months ended June 30, 2016 compared to the same period in 2015, and the sales and marketing expense in the U.S. operations decreased by $0.04 million as U.S. no long has sales personnel beginning the second quarter of 2016. General and administrative: The consolidated general and administrative expenses increased by $0.94 million, or 34%, to $3.21 million for the three months ended June 30, 2016 from $2.27 million for the three months ended June 30, 2015. The increase was attributable to the China operations which general and administrative expenses increased by $0.76 million due to due higher professional fees related to regulatory filings. The general and administrative expenses in the U.S. operations increased slightly by $0.18 million mainly due to professional fees. Depreciation and amortization: Depreciation and amortization decreased by $0.15 million, or 36%, to $0.26 million from $0.41 million for the three months ended June 30, 2016 and 2015, respectively. The decrease was primarily due to the portion of fixed assets which were fully depreciated and fixed assets sold in 2015. (
